DETAILED ACTION

The terminal disclaimer filed on 12/06/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claim 1, as discussed in applicant’s remarks filed on 12/06/2021, appears to overcome the rejection..
However, upon further review and search, main Claim 1, has been considered and allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, claim 1 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1, [i.e. “a multifunction peripheral comprising: a computing device including a processor and a memory coupled to the processor; and an automatic document feeder (ADF); a duplex optical scanner configured to scan a front side and a back side of a detecting a back page of the digital document created as a result of scanning the back side of the physical document and a front page of the digital document created as a result of scanning the front side of the physical document; pre-processing the digital document by performing banalization and skew correction on the back page and the front page; performing horizontal and vertical projection profile error analysis on the binarized front and back pages; calculating horizontal and vertical offsets using projection profile error minimization on the binarized front and back pages; and translating the contents of the front and back pages of the digital document based on the horizontal and vertical alignment offsets”.
Further, exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 as amended.
 Therefore the reasons for indicating allowable subject matter of claim 4 are the same as of claim 1, above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677